DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/29/20.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 20, 22-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 20070144804 (hereinafter, Pike) in view of Iguchi et al., US 20160204478 (hereinafter, Iguchi).
As to Claim 1:
	Pike discloses a system for powering a hybrid vehicle, comprising:
a plurality of modules, wherein each module comprises a plurality of cylindrical battery cells electrically connected in series or parallel, and each module is connected in series or parallel to other modules to form a battery bank (see “… larger battery pack… for use in a hybrid locomotive… cells are typically connected electrically in series… modules connected electrically in series or electrically in parallel…”, [0075], Fig. 2);
an air flow path through each module defined by a spacing between a cylindrical surface of each battery cell and its neighboring battery cell (see “… air enters through the base… along the rack base and enters natural convention gaps 203 between the stacked battery cells 204…”, [0092], Fig. 2);
one or more fans positioned to move air through the air flow path (see “… one or more fans… one large fan or several smaller fans may be used…”, [0031, 0094, 0096]);
a temperature sensor and a voltage sensor communicating with each module (see “… A monitoring system… temperatures… sensors… voltages… sensors… cells or groups of cells in the pack… monitor current… temperature… compute the SOC…” [0127]);
an electrical output providing electrical power to a hybrid locomotive (see “… hybrid vehicle… “, [0012, 0129]); and
a control system configured to provide cooling via airflow from the one or more fans to temperature control the battery cells across their surface to maintain a temperature gradient of less than about 15°C from a first side of each module to a second side of each module, and further to prevent the temperature of the battery cells from rising above a predetermined threshold while the (see “… temperature operating range…. Minus 40 degree C and plus 50 degree C… temperature differential between any individual cells is preferably less than about 5 degree C… the temperature level of all the cells is maintained within a second predetermined range by controlling the inflow and outflow of air the battery pack compartment…” [0026, 0035, 0012, 0129]).
	Pike does not disclose a laser weapon or cylindrical battery cells.
	Regarding cylindrical battery cells:
	In the same field of endeavor, Iguchi also discloses a battery pack cooling system with fan and plurality of battery cells similar to that of Pike ([0179], Abstract, Fig. 1-3).  Iguchi also discloses that the plurality of cells can be cylindrical or any different shapes as long as the configuration secures a flow of cooling air [0179].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the battery shape of Pike with the cylindrical battery shape of Iguchi as Iguchi teaches that the cylindrical and any other shape are equivalent for the battery pack cooling system as long as the configuration secures a flow of cooling air [0179].
	Regarding a laser weapon:
	It is noted that the laser weapon is also a high energy application that requires similar cooling system for a large application such as a hybrid vehicle.  
Since the battery of Pike discloses the same battery cooling system as that of the claimed cooling system, it would have been obvious to a person skilled in the art before the effective filing date as to modify the cooling system of Pike as to use in a laser weapon application as opposed to the laser weapon of Pike.
As to Claim 2:
	Pike discloses that the gap between battery cells are about 15-30 mm [0095].

	Pike discloses that the gap between battery cells are about 15-30 mm [0095], but does not disclose that the battery gap/spacing is between 2-10 mm.
	It is noted that the gap for natural convention can be changed with respect to the appliance and/or the size/shape of the battery cells; therefore, the taught range is closed enough to the claimed range that a person skilled in the art can modify without undue experimentation as to have smaller gap/spacing for the different appliance and/or battery shape and size.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the taught range of Pike as to achieve the claimed range as the taught range is closed enough to the claimed range that a person skilled in the art can modify without undue experimentation as to have smaller gap/spacing for the different appliance and/or battery shape and size.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
As to Claim 4:
	Pike discloses that the control system monitoring the state of charge of the battery would be following the first and second predetermined temperature ranges [0035].  Thus, the control system would not allow the cells to be above a maximum/threshold as to maximizing the life cycle of the battery.
As to Claims 5-8:
	Pike discloses that the predetermined threshold is 50 degree C (see “… large hybrid locomotive battery pack... temperature operating range… is… minus 40 degree C and plus 50 degree C…”, [0026]).

	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the maximum temperature of Pike as the operating range is depending on how much the battery needs to be cool during the operation of the appliance thus higher or wider operating temperature may mean less cooling usage while lower operating temperature may mean more cooling usage.  
As to Claim 9:
	Pike discloses that the battery cooling system can have one or more modules and that the system can have about 300 to 350 cells [0108].  Thus, it would have been obvious that if Pike has three modules, for example, each module can have about 100 cells.
Moreover, it has been held that re-arrangement, duplication or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery cells are structurally rearranged, duplicated, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery cells was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 10:
	Pike discloses that the battery pack ca typically in the range of about 300 volts to about 1200 volts [0120].

Moreover, it has been held that re-arrangement, duplication or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery cells are structurally rearranged, duplicated, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery cells was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 11:
	Pike discloses the battery bank comprises one or more modules that can be electrically connected in series or in parallel (see “… larger battery pack… for use in a hybrid locomotive… cells are typically connected electrically in series… modules connected electrically in series or electrically in parallel…”, [0075], Fig. 2).
	Even though Pike does not disclose 3 to 5 modules, it would have been obvious to a person skilled in the art as to incorporate any number of modules in series or in parallel as taught by Pike as to achieve a certain amount of capacity and power as to power the hybrid locomotive or similar high power appliance.
As to Claims 12-17:
	Pike discloses that the battery bank comprises one or more modules that can be electrically connected in series or in parallel (see “… larger battery pack… for use in a hybrid locomotive… cells are typically connected electrically in series… modules connected electrically in series or electrically in parallel…”, [0075], Fig. 2), and can have a power of 2000 to 20000 kW-hours for a period of 10 hours or 200 to 2000 kW [0079].
	Even though Pike does not disclose arranged number of modules or power, it would have been obvious to a person skilled in the art as to incorporate any number of modules in series or in parallel as taught by Pike as to achieve a certain amount of capacity and power as to power the hybrid locomotive or similar high power appliance.
As to Claim 20:
	The battery bank of Pike does not have a heat exchanger.
As to Claims 22-23:
	Pike discloses that the battery pack’s state of charge is preferably between 50% to about 95% and that the battery pack is operated to avoid deep discharging the battery cells below about 20% SOC so as not to cause unnecessary level of stress.
	Even though Pike does not disclose the same range, Pike does disclose ranges that overlap the claimed ranges.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the taught range as to achieve the claimed range and avoid deep discharging and unnecessary level of stress to the life cycle of the battery cells.
As to Claims 24-25:
	As discussed above, Pike does not disclose a laser weapon.
	However, Pike does disclose a high voltage/power appliance that shares the similar battery cells power as shown above.  Thus, the taught battery cells would have the power and capacity as to power the laser weapon for the claimed period as claimed in Claims 24-25 by modifying the number of battery cells or the series/parallel arrangement of the module as to achieve a certain power/voltage in the amount of time.

Moreover, it has been held that re-arrangement, duplication or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery cells are structurally rearranged, duplicated, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery cells was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 26:
	Pike discloses that the cells have active material on the positive and negative cells plates [0111].  
As to Claims 28-29:
	Pike discloses the fan may be fixed/single speed or variable speed fan ([0091], Fig. 2).
As to Claim 30:
	Pike discloses that the control system is configured to provide cooling via airflow from the one or more fans to temperature control the battery cells across their cylindrical surface to maintain a temperature gradient of less than 5°C from a first end to a second end of each battery cell (see “… temperature operating range…. Minus 40 degree C and plus 50 degree C… temperature differential between any individual cells is preferably less than about 5 degree C… the temperature level of all the cells is maintained within a second predetermined range by controlling the inflow and outflow of air the battery pack compartment…” [0026, 0035, 0012, 0129]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 20070144804 (hereinafter, Pike) in view of Iguchi et al., US 20160204478 (hereinafter, Iguchi), as applied to Claim 1 above, and further in view of Morita et al., US 20090320715 (hereinafter, Morita).
	Pike discloses a fan to provide heated/cooled air to the air flow path as to keep the battery cell within the range of -40 degree to 50 degree Celsius but does not disclose heat exchanger.
	In the same field of endeavor, Morita also disclose a battery cooling and heating system for a vehicle similar to that of Pike (Fig. 1, Abstract, [0084-0085]).  Morita further discloses the heat exchange heat pipes can be adjacent to the fans that are placed at either end of the battery system as to cool or heat the air/fluid and keep the battery cells in a certain temperature range as taught by Pike (Fig. 1, Abstract, [0084-0085]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate heat exchanger pipes adjacent to the fan at either end of the battery system as to cool or heat the air/fluid and keep the battery cells in a certain temperature range as taught by Pike (Fig. 1, Abstract, [0084-0085]).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 20070144804 (hereinafter, Pike) in view of Iguchi et al., US 20160204478 (hereinafter, Iguchi), as applied to Claim 1 above, and further in view of Ovshinsky et al., US 6330925 (hereinafter, Ovshinsky).
Pike does not disclose a generator to recharge the battery.
In the same field of endeavor, Ovshinsky also discloses a hybrid vehicle having a battery system similar to that of Pike (Abstract, 3).  Ovshinsky also discloses that the battery can be recharged either by regenerative braking during deceleration (Col. 8, lines 55-58) or with a generator (Col. 8, lines 46-54).
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 20070144804 (hereinafter, Pike) in view of Iguchi et al., US 20160204478 (hereinafter, Iguchi), as applied to Claim 26 above, and further in view of Emori et al., US 20080076011 (hereinafter, Emori).
Pike discloses the cells have active material on the positive and negative cells plates [0111], but does not disclose the active material is lithium nickel cobalt aluminum oxide.
In the same field of endeavor, Emori also discloses a hybrid vehicle [0002] comprising a storage battery apparatus with a cooling system (Abstract) similar to that of Pike.  Emori further teaches the active material can be Li.sub.1+.alpha.Mn.sub.xM1.sub.yM2.sub.zO.sub.2 (M1: at least one kind selected from Co and Ni, M2: at least one kind selected from Co, Ni, Al, B, Fe, Mg, and Cr).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate a known positive electrode active material as taught by Emori to the battery system with cooling for a hybrid vehicle such as that of Pike as Emori teaches that the lithium transitional metal oxide is known to be used in lithium batteries as to power hybrid vehicle such as that of Pike.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723